Citation Nr: 0018867	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-28 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the loss of sense 
of smell.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the issues on appeal.  During the 
pendency of this appeal, the veteran moved to Tennessee, and 
jurisdiction over her case was transferred to the Nashville, 
Tennessee, RO, which is the certifying agency.

As an initial procedural matter, the Board notes that the 
veteran filed a claim for service connection for nasoseptal 
reconstruction and for an increased rating for a dorsal spine 
disability in correspondence dated in May 1995.  However, it 
does not appear that the RO issued a rating decision with 
respect to these claims nor that the veteran withdrew the 
claims.  Parenthetically, the Board notes that the RO 
initially denied a claim for septal reconstruction by rating 
decision dated in February 1991.  Nonetheless, these two 
claims are referred to the RO for appropriate action.  

Next, the only issues over which the Board clearly has 
appellate jurisdiction are set forth on the title page.  
However, the RO granted entitlement to service connection for 
sinusitis by rating decision dated in July 1994 and the 
veteran filed a timely disagreement with the evaluation 
therewith.  On several subsequent occasions, the veteran has 
expressed her dissatisfaction with the current rating for 
sinusitis.  Further, by rating decision dated in February 
1997, the RO both denied an increased rating for sinusitis 
and denied an increased rating for asthma.  In March 1997, 
the veteran filed a timely notice of disagreement with 
respect to both issues.  Although the issues remain open, it 
appears that the RO has not yet issued a statement of the 
case, thus the appeal can not be perfected.  As such, and for 
the reasons set forth below, these two issues will be 
remanded to the RO for appropriate action.  



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims as to the 
issues under consideration herein.

2.  Service medical records are negative for a loss of smell, 
a cervical spine disorder, and a lumbar spine disorder.

3.  The post-service medical evidence does not relate the 
veteran's loss of smell, cervical spine disorder, or lumbar 
spine disorder with any event or occurrence on active duty 
service.

4.  The veteran has not submitted evidence of a medical nexus 
between military service and her complaints of loss of smell, 
or currently-diagnosed cervical spine and lumbar spine 
disorders.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
loss of sense of smell is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

2.  The claim for entitlement to service connection for a 
cervical spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

3.  The claim for entitlement to service connection for a 
lumbar spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran contends, in essence, that she lost her sense of 
smell in service after undergoing nasal surgery.  She also 
maintains that she injured her back from sitting at a desk 
and typing for many years, being required to participate in 
office renovation, and working as an office manager.

Service Medical Records

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings specifically related 
to loss of smell, or treatment for a chronic cervical or 
lumbar spine disorder.  In April 1973, the veteran underwent 
a nasal septal reconstruction for correction of a deviated 
septum.  Post-surgery clinic notes reveal that she was doing 
well and there was no sequela with respect to a loss of sense 
of smell mentioned.  Moreover, in December 1974, she was 
treated with Darvon for pain as a result of a slip and fall; 
however, there is no indication in the note of the nature of 
her injury.  Nonetheless, she has reported that she slipped 
and fell on her face while carrying files.  Dental records 
support that she was treated for complaints of pain, 
swelling, and a laceration on her left cheek and teeth area 
in December 1974.  There are no other clinical records 
mentioning the December 1974 fall.

In August 1976, the veteran sought treatment for an acute 
cervical muscle spasm, which was incurred by exercising.  The 
clinical assessment was vascular headache secondary to 
cervical muscle spasm.  There was no apparent follow-up care 
given.  Service examinations dated in April 1977, April 1985, 
and April 1989 (for retirement) show a normal clinical 
evaluation of the veteran's neck, face, head, spine, and 
upper and lower extremities. 

Loss of Sense of Smell

With respect to a loss of smell, post-service medical 
evidence reveals that the veteran made no mention of a loss 
of smell in an October 1990 VA examination.  In a November 
1990 private treatment note, however, she reported a history 
of nasal obstruction and loss of smell beginning in 1973, at 
the time of septal reconstructive surgery.  After a physical 
examination, the private treating physician diagnosed 
allergic rhinitis but made no specific finding with respect 
to a loss of smell.  In an attachment to the veteran's 
September 1994 statement, her husband indicated that she was 
not able to smell anything and gave examples that she could 
not smell skunk spray, food burning on the stove, or enamels, 
lacquers or other paint supplies.

In a December 1997 VA sense of smell examination, the veteran 
complained of a several year history of loss of sense of 
smell and taste.  She related that she had nasal surgery in 
1972 and reported that her nose bled for several months, and 
she had to wear a dressing under her nose for eight months, 
but never followed-up with her surgeon.  The examiner 
observed that there was no documentation of post-operative 
complications and that he had difficulty understanding what 
kind of problems the veteran could have been having.  After a 
physical examination, in which he chemically cauterized two 
areas in the veteran's nose which were bleeding, the examiner 
concluded that the veteran's reported loss of smell did not 
relate to anything she was exposed to in the military.  He 
remarked that the veteran's nose and sinuses showed no 
obvious reason for a loss of smell and she had no history of 
head injury which could have caused it either.

Based on the above evidence, the Board finds that the claim 
must be denied as not well grounded.  First, there is no 
indication that the veteran was diagnosed with or otherwise 
demonstrated a loss of sense of smell in service.  This is 
supported by the absence of complaints or treatment for a 
loss of sense of smell while on active duty.  Moreover, 
several service medical examination reports show a normal 
evaluation of the veteran's face, neck, and head.  

The Board has particularly reviewed the veteran's service 
medical records for the eight months after surgery, based on 
her reported history of complications in the most recent VA 
examination, and finds no indication that the veteran was 
experiencing a post-operative loss of smell related to the 
early April 1973 nasal surgery.  Specifically, a 
otolaryngology note dated in late April 1973, approximately 
three weeks after surgery, indicated that the site was 
"clean."  In an early May 1973 follow-up visit, she was 
noted to have nasal edema and was treated with Kenalog and 
antibiotics.  In a follow-up note dated the end of May, the 
site was healing and she was instructed to return to the 
clinic in two weeks.  The final follow-up note dated the end 
of June 1973 indicated that she was doing well and was 
asymptomatic.  Accordingly, the contemporaneous medical 
records do not support the veteran's assertions that she 
developed complications related to loss of smell after 
surgery or that she experienced bleeding for up to eight 
months.  Accordingly, the Board concludes that there was no 
evidence of a loss of sense of smell in service.

Moreover, post service medical evidence fails to establish a 
medical nexus between military service and the veteran's loss 
of sense of smell.  Specifically, although she reported a 
loss of sense of smell as early as November 1990 associated 
with in-service surgery, the private treating physician's 
findings were based on the history as provided by the 
veteran.  However, the Board is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  Moreover, even at the time of her initial reported 
history, the private treating physician made no specific 
diagnosis related to loss of sense of smell but indicated 
only that the veteran had rhinitis (parenthetically, the 
Board notes that the veteran is already service-connected for 
sinusitis).

This finding is consistent with the most recent VA 
examination report, in which the examiner found no 
relationship between any event in service and the veteran's 
complaints of loss of sense of smell.  No other treating 
medical professional has determined otherwise.  The mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate her loss of sense of smell with an event or incurrence 
while in service, will not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

Finally, the Board has considered the veteran's assertions 
that she sustained a head injury in service at the time she 
fell and broke her tooth and, as referenced in the recent VA 
examination, the head injury caused her loss of smell.  
However, there is simply no evidence to support a finding 
that she sustained a head injury at the time of her December 
1974 fall.  The records suggest that she received dental 
treatment and was treated with pain medication but there is 
no indication that the injuries were more than cosmetic nor 
sufficiently serious to cause chronic head injury residuals, 
such as suggested by the VA examiner.  For all these reasons, 
the veteran's claim for entitlement to service connection for 
loss of sense of smell is not well-grounded as she has not 
submitted any competent evidence to demonstrate a medical 
nexus.

Cervical and Lumbar Spine Disabilities

With respect to a spinal disability, the Board notes that the 
veteran reported lower back pain in an October 1990 VA 
examination, not brought about by anything in particular with 
occasional hurting if she stood all day.  The upper and lower 
extremities were normal, there was no restriction on range of 
motion, strength was 5/5, and there were no sensory deficits.  
Mild mid-dorsal kyphosis was noted, for which the veteran is 
now service-connected.

In a December 1992 VA orthopedic examination report, she 
complained of neck, and upper and lower back pain since 1980, 
but denied a history of injury.  She indicated that her back 
pain had continued since that time and was made worse by 
physical activity and relieved by rest.  X-rays of the 
cervical, thoracic, and lumbar spine were reportedly 
negative.  After a physical examination, the final diagnoses 
included cervical strain and thoraco-lumbar strain.

In a January 1998 VA spine examination report, the veteran 
reported that she injured her spine when she slipped on some 
water with objects in her hands and fell on her face.  She 
noted no particular back or neck injury at that time but did 
sustain a broken tooth.  She worked as a clerk-typist for 20 
years and stated that she sat for many hours per day.  The 
examiner noted X-ray evidence in the claims file of thoracic 
scoliosis (already service-connected); however, a recent X-
ray apparently showed a normal thorax.  She reported 
intermittent pain in the low back since the 1970s, with 
occasional sharp radiation to the skull lasting a second or 
two, and increased with prolonged sitting or standing.  She 
complained of a popping sensation in the spine on range of 
motion and a gritty feeling in her neck.  She had past 
medical treatment with adjustment, massage, heat, and muscle 
injection.  After a physical examination, the examiner 
concluded that the veteran most likely had some degree of 
degenerative arthritis but could find no evidence of any 
visit for any spine injuries and was, thus, unable to say 
that any particular incident in service caused her arthritis.  
(It is noted that additional x-rays showing a negative 
lumbosacral strain were received after the case was 
certified.  As this evidence provides no basis for allowing 
the claim, it is not pertinent as to this claim.  Thus, it is 
not for consideration herein.  38 C.F.R. § 20.1304 (1999).)

Based on the above evidence, the Board finds that the claims 
for cervical spine and lumbar spine disorders must be denied 
as not well grounded.  First, there is no indication that the 
veteran was diagnosed with a chronic cervical spine disorder 
nor a chronic lumbar spine disorder in service.  Except for a 
single reference to an acute episode of cervical strain from 
excessive exercise, there is no evidence of complaints of, 
treatment for, or diagnosis of a cervical or lumbar spine 
disorder or injury.  Further, the April 1989 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's spine.  Accordingly, the Board concludes 
that there was no evidence of a chronic cervical spine or 
lumber spine disorder in service.

Moreover, post service medical evidence fails to establish a 
medical nexus between military service and the veteran's 
current cervical spine and lumbar spine disorders.  First, at 
the time of the initial VA examination only a diagnosis 
related to the dorsal (thoracic) spine was noted and she was 
ultimately service-connected for that disability.  In 
addition, she was not diagnosed with cervical or lumbar 
strain until 1992, over three years after service separation.  
The Board notes, parenthetically, that even had the veteran 
been diagnosed earlier, muscle strain is not entitled to the 
one year presumption under the regulations.  Further, the 
most recent VA examiner specifically concluded that, although 
he believed the veteran had arthritis, he was unable to say 
that it was related to military service.  In addition, 
despite her statements to the contrary, no treating physician 
has ever attributed the veteran's cervical or lumbar spine 
complaints to military service.  This lack of supporting 
medical evidence is insufficient to well ground the veteran's 
claim.  For all these reasons, the veteran's claims for 
entitlement to service connection for a cervical spine 
disorder and a lumbar spine disorder are not well-grounded as 
she has not submitted any competent evidence to demonstrate a 
medical nexus.

In conclusion, the Board has considered the veteran's 
multiple written statements that her claims are related to 
military service.  Although the her statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Her assertions are not deemed to be credible in light of the 
other objective evidence of record showing no medical nexus 
between military service and her disorders claimed on appeal.  
The veteran lacks the medical expertise to offer an opinion 
as to the existence of current medical pathology, as well as 
to medical causation of any current disabilities.  Id.  The 
Board has similarly considered the statement of the veteran's 
husband regarding her loss of sense of smell but finds that 
the lay statement does not provide a basis for relating any 
loss of smell to service, nor is he competent to make that 
medical connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, the veteran's statements alone, 
without some form of objective medical corroboration are not 
deemed to be probative of the incurrence of the claims during 
service.  Given the opinion by the most recent VA examiner to 
the contrary, which directly addressed the issues claimed on 
appeal, and the absence of any medical evidence in support, 
the Board is compelled to deny the veteran's claims.  

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs her of the 
types of evidence lacking, which she should submit for a well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render her claims plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for the loss of sense of 
smell is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for a cervical spine 
disorder is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for a lumbar spine disorder 
is denied on the basis that the claim is not well grounded.


REMAND

As to the remaining issues of an increased rating for 
sinusitis and for an increased rating for asthma, the Board 
finds that these two issues have not yet been perfected on 
appeal.  As a point of clarification, the appropriate rating 
for sinusitis has been characterized as entitlement to an 
increased rating.  However, in view of the recent guidance, 
the issue is taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether 
a current increase for sinusitis is in order and that issue 
will be addressed, as necessary, if the claim is returned to 
the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

For purposes of this remand, the Board notes that the RO 
essentially denied an increased rating for both claims by 
rating decision dated in February 1997.  The veteran 
subsequently disagreed with the evaluations in March 1997.  
In such cases, there is some authority that the appellate 
process has commenced with the filing of a notice of 
disagreement and that the veteran is entitled to a statement 
of the case on the issue.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, while the Board does not have jurisdiction to 
decide the issues of an increased rating for sinusitis or of 
an increased rating for asthma on the merits under the 
aforementioned guidance, the issues will be remanded to the 
RO for additional action.  Of course, if the veteran desires 
to withdraw the appeal she is free to do so.

Moreover, the veteran is advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, and while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should promulgate a statement 
of the case on the issue of entitlement 
to an evaluation for sinusitis and on the 
issue of an increased evaluation for 
asthma.  That document should set forth 
the reasons and bases for the action 
undertaken.  

2.  The veteran should be informed that 
the appeal will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
filing of a timely substantive appeal.  
In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997); Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

Thereafter, and as appropriate the case should be returned to 
the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until she is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



